DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 10/14/2022 is acknowledged.

Drawings
The drawings are objected to because the following numerals (FIGURE 2: 215, 225, 230, and 250; FIGURE 3: 335, 345, and 350) are not presented (see below, the objection of Specification). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph ¶ [0059] (as published in US 20220348731 A1) includes numerals such as 215, 225, 230, and 250 that do not match the numerals of FIGURE 2. 
Paragraph ¶ [0060] (as published in US 20220348731 A1) includes numerals such as 335, 345, and 350 that do not match the numerals of FIGURE 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a treatment agent” in line 2. It is unclear whether the limitation is the same as “a treatment agent” recited in claim 1 line 4 or another treatment agent. For the purpose of examination, either of these interpretations would read on the claim. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. (US 20190030788 A1, hereinafter Erickson).
Regarding claim 1, Erickson teaches a three-dimensional printed object (e.g., ¶ [0052]: 3D object/part 10 including feature 12 on layers 14, 40; FIGURES 2, 3A,3B), comprising: 
a polymeric body (feature 12 and layers 14, 40) including fused polymeric particles (build material 16) having a radiation absorber (¶ [0047]-¶ [0049]: a radiation absorber applied as mechanical tailoring agent 38; ¶ [0073]-¶ [0079]: a radiation absorbing binding agent applied as fusion agent 30) embedded as particles (¶ [0030]) among the fused polymeric particles (FIGURES 1A-1E); and 
a treatment agent (fusion agent 30, mechanical tailoring agent 38) imbibed into a surface of the polymeric body (¶ [0079]: applied as fusion agent 30; ¶ [0086]-¶ [0088]: applied as mechanical tailoring agent 38; FIGURES 1A, 1C, 1D), wherein the treatment agent comprises water (¶ [0034]-¶ [0035], ¶ [0043]-¶ [0046], ¶ [0076]).
Regarding claim 4, Erickson teaches all the claimed limitations but is silent that three-dimensional printed object exhibits a 350% strain at break or greater after treatment with the treatment agent. In this case, Erickson’s 3D printed object has a substantially identical 3D printed object as recited in claim 1. Therefore, a prima facie case of anticipation is established for the claimed property (i.e., strain at break) by Erickson. See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson.
Regarding claim 2, Erickson teaches that the three-dimensional printed object is treated with “a” (i.e., the) treatment agent at a temperature of from about room temperature to about 110 °C for a period of time of about 4 hours to about 1 month (¶ [0094]: Annealing takes place for a specified time and at a specified energy output determined, at least in part, by the liquid vehicle and/or bonding conditions for the material (e.g., the filler material mechanical reinforcer) used in the mechanical tailoring agent 38. Annealing may take place at a temperature below the melting temperature of the polymeric build material 16 but at a temperature that is suitable to evaporate the aqueous formulation at a temperature below the melting point, or to enhance the mechanical property. Annealing may also take place at a temperature at or above the melting temperature of the polymeric build material 16 (which may range from about 50 °C to about 400 °C).
Here, although Erickson’s disclosed temperature range (50 °C - 400 °C) does not anticipate the claimed temperature range (room temperature to about 110 °C),  Erickson’s disclosed temperature range overlaps the claimed temperature range with the range of 50 °C to 110 °C (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05)). 
Moreover, although Erickson is silent in disclosing that the specific annealing time is about 4 hours to about 1 month, through routine optimization and experiment, it would be obvious to one of ordinary skill in the art that the specific time for annealing could be at least about 4 hours to achieve the complete curing of the build material and evaporation of aqueous formulation of the liquid vehicle ([W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II, A)). Therefore, claim 2 is rejected as being obvious to Erickson.
Regarding claim 3, although Erickson does not explicitly disclose that the three-dimensional printed object includes the radiation absorber in an amount from about 0.005 wt.% to about 5 wt.% with respect to the total weight of the three-dimensional printed object, Erickson teaches that the colorant including carbon black may range from about 1 wt.% to about 6 wt.% based on the total wt.% of the mechanical tailoring agent 38 (¶ [0047]), and the amount of the active material that is present in the fusing agent 30 ranges from greater than 0 wt.% to about 40 wt.% based on the total wt.% of the fusing agent 30, and it is believed that these active material loadings provide a balance between the fusing agent 30 having jetting reliability and heat and/or electromagnetic radiation absorbance efficiency (¶ [0078]). 
Thus, an amount of the radiation absorber in the 3D object is a result-effective variable (i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05, II, B)). For example, an amount of the radiation absorber with respect to the total weight of the 3D object is determined by the color of the 3D object, jetting reliability of the fusing agent and the tailoring agent, and heat and/or electromagnetic radiation absorbance efficiency of the radiation absorber. Through routine optimization and experiment, it would have been obvious to on ordinary skill in the art to discover the optimum or workable range of the amount of the radiation absorber in the 3D object could be from 0.005 wt.% to 5 wt.% with respect to the total weight of the 3D printed object by routine experimentation to achieve the 3D printed object with the desired color, curing efficiency, and mechanical strength in absence of a showing of criticality. 
Regarding claim 5, Erickson teaches that the treatment agent further comprises 0.1 wt.% to 0.5 wt.% methyl 4-hydroxybenzoate based on the total weight of the treatment agent (¶ [0023]: the mechanical tailoring agent 38 is a plasticizer liquid that increases the ductility of the region of layer 14, 14′, 48 that the plasticizer liquid is in contact with; ¶ [0024]: methyl 4-hydroxybenzene as suitable plasticizers; ¶ [0026]: the plasticizer is present in the plasticizer liquid in an amount ranging from about 1 wt.% to about 100 wt.% based on the total wt.% of the plasticizer liquid, and the plasticizer liquid also includes at least 30 wt.% of water). Here, although Erickson’s amount of the plasticizer of the plasticizer liquid does not anticipate or overlap the ranges of the claimed ranges (i.e., 0.1 wt.% to 0.5 wt.%), the low boundary of Erickson’s disclosed range (i.e., 1 wt.% to 100 wt.%) is merely close (a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05, I)). Therefore, claim 5 is rejected as being obvious to Erickson. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson as applied to claim 1 above, and further in view of Abstreiter (WO 2020099096 A1; citation is from the equivalent US publication of US 20220024125 A1). 
Regarding claim 2, Erickson teaches all the claimed limitations but does not specifically teach that the three-dimensional printed object is treated with “a” (i.e., another) treatment agent at a temperature of from about room temperature to about 110 °C for a period of time of about 4 hours to about 1 month.
Abstreiter discloses a method for the treatment of polymer elements obtained by an additive manufacturing process comprising applying to the polymer element a treating liquid in liquid form (abstract). The method provides a process for smoothing, refining, or finishing the surface of the polymer element maintaining the complexity of the structure and form without damaging the surface and avoiding the use of mechanical steps (¶ [0010]). The method comprises a) a heating step for heating a treating liquid to a temperature preferably in the range of about 80 °C. to about 170 °C. for a time period of about 5 seconds to about 24 hours, and b) a smoothing step wherein the polymer elements are in contact with the treating liquid at a temperature above a lower threshold temperature and 1 °C to 15 °C below the upper threshold temperature for a predetermined time period such as about 3 seconds to about 20 minutes (¶ [0051]-¶ [0052], ¶ [0070], ¶ [0073]). The treating agent liquid preferably comprises water and alcohol (¶ [0055]), and the treating liquid can comprise plasticizers such benzoate (¶ [0063]).
Here, although Abstreiter’s disclosed ranges including the heating and the soothing steps (i.e., temperature: at least about 80 °C. to about 170 °C; time: at least about few seconds to about 24 hours) do not anticipate the claimed ranges (i.e., temperature: about room temperature to about 110 °C; time: about 4 hours to about 1 month), Abstreiter’s disclosed ranges overlap the claimed ranges with the temperature of about 80 °C to 110 °C and the time of about 4 hours to about 24 hours (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05, I)). 
Erickson discloses a method of making a 3D printed object with improved/imparted mechanical properties (¶ [0018]-¶ [0020]). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D printed object of Erickson to be further treated with a treating agent liquid at a specific temperature for a specific duration of time as taught by Abstreiter in order to yield known results or a reasonable expectation of successful results of smoothing, refining, or finishing the surface of the 3D printed object maintaining the complexity of the structure without damaging the surface, the structure, and the mechanical strength of the 3D printed object (Abstreiter: derived from ¶ [0007], ¶ [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo (US 20180178241 A) teaches an apparatus for smoothing a surface of an object, and the apparatus includes a chamber, a reservoir configured to hold a liquid, and a nebulizer assembly (abstract), and the liquid includes water (¶ [0057]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744